Citation Nr: 1618997	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  15-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for esophageal cancer, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure.

2. Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962, with additional Reserve service. He died in October 2013. The Appellant is his surviving spouse, and is a properly substituted claimant with regard to the Veteran's claim for entitlement to service connection for esophageal cancer. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction of the case has since been moved to the RO in Cleveland, Ohio.  

In March 2016, the Appellant testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding her claims. A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.



REMAND

There are currently two claims before the Board. First is the Veteran's claim for entitlement to service connection for esophageal cancer. As the Veteran died in October 2013, his surviving spouse has been properly substituted as the claimant with regard to this issue. Second is the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.

The Appellant has asserted two theories of entitlement with regard to both issues: (1) Service connection due to contaminated water exposure at Camp Lejeune; and (2) service connection due to herbicide exposure in Vietnam. However, the Veteran's service personnel records do not indicate that he served in Vietnam at any time. As such, the only valid theory of entitlement offered by the Appellant at this time involves possible exposure to contaminated water at Camp Lejeune.

Unfortunately, the Board cannot properly address this theory until additional development has been conducted.  

Specifically, a Disability Benefits Questionnaire was completed in December 2014. At that time, the VA examiner opined that it is less likely as not that the Veteran's esophageal cancer was the result of contaminated water exposure at Camp Lejeune. In doing so, the VA examiner noted that most, if not all, esophageal adenocarcinomas arise from a region of Barrett's metaplasia, which is due to gastroesophageal reflux disease (GERD). The VA examiner then noted that the Veteran had presented with Barrett's metaplasia during his lifetime. 

However, the Board finds that the December 2014 opinion is inadequate. When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the VA examiner notes that more than 50 percent of cases of adenocarcinoma have no history of symptomatic reflux disease.  However, the examiner then asserts a negative nexus opinion based solely on the fact that the Veteran once presented with Barrett's metaplasia. As such, the Board finds that an additional opinion is required, to reconcile the VA examiner's opinion with the provided statistic.

The Board further notes that additional deficiencies with the December 2014 opinion exist. At no time does the VA examiner address the Veteran's possible history of GERD, or the possible causal relationships between the Veteran's presumed exposure to contaminated water, his possible history of GERD, and his diagnosed Barrett's metaplasia and esophageal cancer. 

Finally, the Board notes that there may be outstanding private treatment records. Prior to his death, the Veteran submitted several authorization forms identifying a number of private medical providers. However, the claims file does not indicate that the RO attempted to obtain the Veteran's private treatment records at any time. VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). As such, a remand is now required such that an attempt to obtain these records can be made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file all private treatment records identified by the Veteran, to include: 
(1) Dr. Stuart Merl, Medical Oncology Hematology Associates, Inc.; (2) Dr. Hernando Pasada; (3) Grant Medical Hospital; (4) Riverside Hospital; (5) Dr. Alex Little; (6) Dr. Tom Ransbottom; (7) Dr. Linda Bailey, Greene Memorial Hospital; (8) Drs. Mark Anstatt and Bruham Yanes, Miami Valley Hospital; (9) Dr. Donald Marger; and (10) Dr. Malay Dey.

Treatment records should be requested for the period of 1992 to 2012, and all contact information can be obtained from the Veteran's authorization forms. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Appellant and her representative should be so notified in writing.

2. Once the Veteran's private treatment records have been received, request an addendum opinion from a VA examiner. The entire claims file must be sent to the examiner for review. The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.

The examiner must indicate the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's esophageal cancer first manifested in service, or was caused or aggravated by any events in active service, including exposure to contaminated water at Camp Lejeune? 

A complete rationale should accompany any opinion provided.  The rationale must address the possible causal relationships between the Veteran's presumed exposure to contaminated water, his possible history of GERD, and his diagnosed Barrett's metaplasia and esophageal cancer.

3. Thereafter, the RO should readjudicate the issues on appeal. If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Appellant and her representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




